Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the communication filed on 7/22/19.  Claims 1-20 are pending and have been examined.
	Claims 1-20 are rejected.

Drawings
	The drawings filed on 7/22/19 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/22/19, 10/18/19, 11/13/19, 8/28/20, 11/11/20, 2/9/21 and 5/18/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 4-8, 11-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20160281607 to Asati et al. (hereinafter “Asati”).

As per claim 1, Asati discloses a model predictive maintenance system for building equipment (Asati, see [0286] for a model predictive maintenance system for plant equipment (i.e. building equipment)), the system comprising: one or more processing circuits comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (Asati, see [0079]) comprising: performing an optimization of an objective function that defines a present value of a total cost of operating the building equipment (Asati, see [0119]-[0120] and [0083] for performing an optimization of an objective function that defines a present value of a total cost of operating the plant equipment), and performing maintenance on the building equipment as a function of operating decisions and maintenance decisions for the building equipment for a plurality of time steps within a time period (Asati, see [0061], [0114], [0173], [0270] and [0139] for performing maintenance on the building equipment as a function of operating decisions and maintenance decisions for the building equipment for a plurality of time steps within a time period), the total cost comprising one or more costs incurred during one or more future time steps of the time period (Asati, see [0061], [0146] and [0119]-[0121]), and operating the building equipment and performing maintenance on the building equipment in accordance with decisions defined by a result of the optimization 

Claim 8 is a method claim corresponds to the system claim 1, it is therefore rejected under similar reasons set forth in the rejection of claim 1.

Claim 15 is an apparatus claim corresponds to the system claim 1, it is therefore rejected under similar reasons set forth in the rejection of claim 1.

As per claim 4, the rejection of claim 1 is incorporated, Asati further discloses the objective function further defines a second present value of a total cost of replacing the building equipment as a function of replacement decisions for the building equipment for the plurality of time steps within the time period (Asati, see [0114] and [0119]-[0121]), the total cost of replacing the building equipment comprising a cost of replacing the building equipment incurred during a future time step of the time period (Asati, see [0114], [0061], [0146] and [0119]-[0121]).

Claim 11 is a method claim corresponds to the system claim 4, it is therefore rejected under similar reasons set forth in the rejection of claim 4.



As per claim 5, the rejection of claim 1 is incorporated, Asati further discloses the objective function further defines a risk cost associated with a failure risk of the building equipment at the plurality of time steps of the time period, the risk cost determined based on a degradation model of the building equipment (Asati, see [0129]-[0131], [0061], [0146] and [0119]-[0121]).

Claim 12 is a method claim corresponds to the system claim 5, it is therefore rejected under similar reasons set forth in the rejection of claim 5.

Claim 19 is an apparatus claim corresponds to the system claim 5, it is therefore rejected under similar reasons set forth in the rejection of claim 5.

As per claim 6, the rejection of claim 1 is incorporated, Asati further discloses the present value is a net present value of operating and maintaining the building equipment over the time period (Asati, see [0061], [0146] and [0119]-[0121]), the optimization is performed to minimize the net present value (Asati, see [0102], [0061], [0146] and [0119]-[0121]).

Claim 13 is a method claim corresponds to the system claim 6, it is therefore rejected under similar reasons set forth in the rejection of claim 6.

Claim 20 is an apparatus claim corresponds to the system claim 6, it is therefore rejected under similar reasons set forth in the rejection of claim 6.

As per claim 7, the rejection of claim 1 is incorporated, Asati further discloses the operations further comprising updating the present value based on closed-loop feedback of the building equipment (Asati, see [0106]-[0109] and [0131]-[0133]), the closed-loop feedback of the building equipment used to update an efficiency of the building equipment (Asati, see [0106]-[0109] and [0131]-[0133]), wherein the optimization is performed based on the efficiency of the building equipment and the reliability of the building equipment (Asati, see [0106]-[0109], [0119]-[0121] and [0131]-[0133] and [0260]).

Claim 14 is a method claim corresponds to the system claim 7, it is therefore rejected under similar reasons set forth in the rejection of claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Asati, in view of US 20160148137 to Phan et al. (hereinafter “Phan”), further in view of US 20080120129 to Seubert et al. (hereinafter “Seubert”).

As per claim 2, the rejection of claim 1 is incorporated, Asati further discloses the objective function defines the present value as a function for the plurality of time steps within the time period (Asati, see [0119]-[0120] and [0083]). Asati does not explicitly disclose defining the value as a function of a constant interest rate. However, Phan in an analogous art discloses defining the value as a function of an interest rate (Phan, see [0034] and [0048]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Phan into the system of Asati. The modification would be obvious because one of the ordinary skill in the art would want to provide an optimal preventive maintenance/replacement 
The combination of Asati and Phan does not disclose a constant interest rate. However, Seubert in an analogous art discloses a constant interest rate (Seubert, see [3073]).
It would have been obvious to one of ordinary skill in the art to combine the constant interest rate of Seubert as the interest rate in Phan’s objective function as one skilled in the art would have recognized that use of the different type of interest rate in calculating lifetime cost would have yielded predictable results.

Claim 9 is an apparatus claim corresponds to the system claim 2, it is therefore rejected under similar reasons set forth in the rejection of claim 2.

Claim 16 is an apparatus claim corresponds to the system claim 2, it is therefore rejected under similar reasons set forth in the rejection of claim 2.

As per claim 3, the rejection of claim 1 is incorporated, Asati further discloses the objective function defines the present value as a function over the time period (Asati, see [0119]-[0120] and [0083]). Asati does not explicitly disclose defining the value as a function of an interest rate that varies over the time period. However, Phan in an analogous art discloses defining the value as a function of an interest rate (Phan, see [0034] and [0048]).

The combination of Asati and Phan does not disclose an interest rate that varies over the time period. However, Seubert in an analogous art discloses an interest rate that varies over the time period (Seubert, see [3073]).
It would have been obvious to one of ordinary skill in the art to combine the constant interest rate of Seubert as the interest rate in Phan’s objective function as one skilled in the art would have recognized that use of the different type of interest rate in calculating lifetime cost would have yielded predictable results.

Claim 10 is an apparatus claim corresponds to the system claim 3, it is therefore rejected under similar reasons set forth in the rejection of claim 3.

Claim 17 is an apparatus claim corresponds to the system claim 3, it is therefore rejected under similar reasons set forth in the rejection of claim 3.

Conclusion

	Hosking et al. (US20140163936) discloses systems and methods for failure prediction and maintenance planning are provided. A system for failure prediction and maintenance planning, comprises a statistical modeling module comprising a periodic impact evaluation module capable of identifying periodic effects on the failure risk, a balance equation systems module capable of constructing balance equations with respect to phases of failure times, and an initial phase estimation module capable of estimating an unknown initial phase, wherein one or more of the modules are implemented on a computer system comprising a memory and at least one processor coupled to the memory.
	Hampapur et al. (US20120316906) discloses a method for determining a maintenance schedule of geographically dispersed physical assets includes receiving asset data including infrastructure relationships between the assets, modeling failure risk of the assets based on spatial, temporal and network relationships, and producing the maintenance schedule according to a combination of the risk model, asset data, maintenance, and external operation constraints. The maintenance schedule may be corrective and/or strategic.
	Darken et al. (US20030158803) discloses the estimation of asset lifetimes. An embodiment of the invention includes a method for estimation of asset lifetimes, that has the steps of inputting historic asset data into a system, generating a wear index for an asset based on the historical asset data, computing an amount of wear of an asset .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117